Citation Nr: 1618899	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to evaluation in excess of 30 percent prior to February 13, 2008 for right knee degenerative joint disease status post (s/p) right lateral meniscus bucket repair.

2.  Entitlement to evaluation in excess of 30 percent from April 1, 2009 to March 31, 2014 (excluding periods of convalescence) for s/p total right knee arthroplasty, and a rating greater than 60 percent since April 1, 2014.

3.  Entitlement to service connection for seizure disorder, to include as secondary to service-connected residuals of concussion with residual intermittent vertigo. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), due to personal assault.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction (AOJ).

Initially, the Veteran requested a Travel Board hearing before a Veteran's Law Judge.  See Correspondence dated March 10, 2010.  However, the Veteran recently withdrew that request.  See Letter dated January 21, 2015.

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

Additionally, as addressed below, the Board finds that the Veteran claim for an increased rating for left knee disability stems from a September 2007 application for an increased rating.  Since that application, the Veteran has been assigned different disability rating for different periods of time.  As such, the Board has rephrased the increased rating issue into several issues to reflect that staged ratings have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings").

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to personal assault, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the time period prior to February 13, 2008, the Veteran's service-connected right knee degenerative joint disease s/p right lateral meniscus bucket repair was manifested by severe instability, limitation of extension to 17 degrees, swelling and decreased muscle strength.

2.  For the time period since April 1, 2009 (excluding periods of convalescence), the Veteran's s/p right total knee replacement has more nearly approximated chronic residuals of severe painful motion. 

3.  The Veteran's traumatic brain injury (TBI) sustained in service is, at the very least moderate as it was manifest by alteration of consciousness or mental state for greater than 24 hours and post-traumatic amnesia lasting greater than one day.

4.  The presumption that the Veteran's unprovoked seizures are the proximate result of a moderate TBI has not been overcome by clear evidence to the contrary.


CONCLUSIONS OF LAW

1.  For all relevant periods prior to February 13, 2008, the criteria for a rating greater than 30 percent rating for instability under Diagnostic Code (DC) 5257 for right knee degenerative joint disease s/p right lateral meniscus bucket repair have not been met, but the criteria for a separate 20 percent rating for limitation of extension under DC 5261 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, DC 5257, 5261 (2015).

2.  For all relevant periods since April 1, 2009, the criteria for a 60 percent evaluation for s/p right total knee replacement, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, DC 5055 (2015).

3.  The criteria for service connection for a seizure disorder, claimed as secondary to a TBI, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.310(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, the Court of Appeals of Veterans Claims (Court) held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

As addressed below, the Board grants service connection for a seizure disorder and, thus, any potential duty to notify or assist defect has been rendered harmless.  With respect to the increased rating for right knee disability, a pre-adjudicatory October 2007 letter fully satisfied the duty to notify requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, all of the identified post-service VA treatment records, and the Veteran's lay statements of argument.  The Veteran was also afforded multiple VA examinations throughout the course of the appeal.  The examination findings are supplemented by private and VA clinic records as well as the Veteran's description of symptoms located in the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for an increased rating for the service-connected right knee disability and secondary service connection for a seizure disorder are ready to be considered on the merits.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as explained in more detail below, a staged rating for the Veteran's right knee disability is warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the claim on appeal was filed in September 2007, which is prior to the Veteran undergoing a total knee replacement.  Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated be rated by analogy to DCs 5256, 5261 or 5262.  The mandatory minimum evaluation is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one-month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.

As a matter of law, the DC 5055 does not contemplate partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 560-51 (2014).  However, the Board can rate by analogy under DC 5055.  Id. at 563.

Historically, the Veteran sustained a comminuted fracture of the right patella in service requiring a partial patellectomy and patellar tendon repair.  A February 1973 VA examination was significant for marked lateral instability.  By means of a rating decision dated March 1973, the RO granted service connection for residuals of partial right patellectomy with tendon repair and traumatic cystic defect in the distal femoral shaft, and assigned a 30 percent rating under DC 5257.

In pertinent part, the Veteran submitted a claim for an increased rating in September 2007.  At that time, she described near and constant pain in the right knee joint with occasional instances of "buckling" due to episodes of instantaneous-sharp pain.  She reported that, by the end of the day, her right knee was extremely swollen.  She also experienced "pops and grinds."  Her ability to ambulate was significantly impaired, and she had difficulty climbing stairs, squatting, or kneeling.  She took medication to relieve the constant pain which hindered her daily life.

In support of her claim, a private treatment record reflected that the Veteran underwent repair of right lateral meniscus bucket tear in February 2007.  Her presenting clinic findings were significant for a 10 degree extension lag, marked tenderness over the medial and lateral joint lines, and pain on patellar compression.

An April 2007 x-ray examination was interpreted as showing extensive fragmentation with loss of significant portions of the patella, degenerative changes involving the patella/femoral articulation, and narrowing of the medial compartment with bone proliferative changes involving the medial plateau and tibial spines.  A May 2007 physical therapy report noted the Veteran's complaint of not wanting to move her knee due to pain.  She endorsed constant pain which increased with weight-bearing, and knee instability especially on uneven surfaces.  She generally reported increased swelling and lateral knee pain since her arthroscopic surgery.  Examination was significant for range of motion from 17 to 100 degrees, 3+/5 strength of the quadriceps, extensors and right hip abduction, and 4-/5 hamstring strength.  She had an unsteady, antalgic gait wherein she kept her right knee fairly rigid with minimal flexion during swing phase.

In November 2007, the Veteran submitted witness statements providing personal observations that the Veteran wore a heavy right knee brace, had difficulty with activities such as walking and prolonged standing, and could no longer engage in activities such as hiking, biking and Kung-Fu.

On VA examination in November 2007, the Veteran described daily pain of 6/10 severity which she further described as a dull ache.  Occasionally, she had sharp pain if she stepped the wrong way, and an exacerbation of symptoms with activities such as ambulating stairs or inclines, bending, or stooping.  She wore a custom knee brace with lateral metal shaft, and also used a cane.  She described her occupation as being significantly affected as she stood all day, lifted parcels weighing as much as 60 pounds and lifted parcels weighing 20 pounds at least 10 times per hour, but was only allowed 2 breaks during an 8-hour shift.  She managed to get through work standing on her left leg, and could only stand on her right leg for 30 seconds at a time.  She could walk for 4 minutes at a time, but was unable to run or climb stairs.  Examination was significant for an asymmetrical and unbalanced gait with limp favoring her right leg.  The right knee demonstrated motion from 0 to 105 degrees with pain at end-points further limited to 0 to 90 degrees on repetitive testing.  Her medial and lateral meniscus (McMurray's test) was positive.  The examiner offered diagnoses of status post right partial patellectomy with chondromalacia of the medial and lateral compartments, severe patellofemoral compartment osteoarthritis and Baker's cyst.

By means of a rating decision dated January 2008, the RO awarded a temporary 100 percent convalescence ratings effective February 14, 2007, and a 30 percent rating effective May 1, 2007.  

In March 2008, the Veteran submitted an application for a convalescence rating following a reported right knee arthroplasty.  The records confirm that she underwent a right total knee arthroplasty on February 13, 2008 and was discharged from the hospital a few days later.

Also in March 2008, the Veteran submitted a notice of disagreement with respect to her "September 2007" claim for an increase.  In so doing, she described a history of daily pain, which was sometimes debilitating, that had limited her occupational and social lifestyle.  She indicated having applied for retirement due to an inability to tolerate her workload.

In pertinent part, a December 2008 RO rating decision awarded the Veteran a 100 percent convalescence evaluation from February 13, 2008 for 13 months following the first prosthetic replacement of the right knee joint, or through March 31, 2009.  A 30 percent rating was assigned prospectively on April 1, 2009.

The Veteran was afforded a VA examination in March 2009.  At that time, she reported knee pain that normally ranged from 3 to 4 out of 10; however, at times, it increased to 9 out of 10.  She also reported that she was unable to bend her knee to get out of a chair, and she had difficulty putting on socks because of pain.  However, she noted that she was able to walk about a mile and used no assistive devices other than intermittent crutches; she indicated she had between 12 to 15 flare ups a year.  

Upon examination, the examiner noted that mild swelling was present in the Veteran's left knee.  Range of motion testing revealed the Veteran's flexion was 100 degrees and extension was lacking 10 degrees from 0.  In addition, the examiner noted that there was no change in the range of motion following repeat testing three times; there was also no additional loss of range of motion due to pain, weakness, impaired endurance, incoordination or instability.

Treatment records indicate that the Veteran consistently complained of knee pain.  See VA Treatment Records dated January 22, 2010, March 31, 2011, June 17, 2011, and August 10, 2011.  She often noted that her knee pain resulted in limited flexibility and inability to ride her bike.  See VA Treatment Records dated July 6, 2011, VA Form 9 dated February 22, 2010, and Statement in Support of Claim dated March 13, 2010.  Upon testing, treating physicians noted that there was no evidence of deformity, quadriceps atrophy, effusion or Baker's cyst.  At one point, the Veteran's right knee flexion measured at 90 degrees; Veteran was unable to bend to the full range of motion of her knee since the total knee replacement.  See VA Treatment Record dated January 22, 2010.  

In December 2010, the Veteran requested an orthopedic consultation based on a report from her primary care provider (PCP) that she required a ligament repair.  A January 2011 orthopedic consultation found the Veteran to have a normal gait, active range of motion (AROM) from 0 to 90 degrees, tenderness over the lateral proximal tibia and "no significant pain" with passive range of motion (PROM).  X-ray examination was significant for possible small knee joint effusion.  She declined the offer for a cortisone injection.  In February 2011, the Veteran reported a history of right knee pain at the lateral aspect since her last surgery.  She had multiple physical therapy visits and had attended a gym, but had no resolution to her pain.  Examination was significant for tenderness along the interface of the tibial bone/prosthesis interface with palpation, boggy synovitis in the lateral patella-femoral joint, vastus medialis oblique (VMO) atrophy, weakness with VMO isolation, and range of motion from -10 to 85 degrees.  X-rays appeared to show a breakdown of the bone at the lateral tibial plateau/prosthesis beneath the cement.  The examiner offered impressions of questionable (?) breakdown of lateral tibial plateau, VMO weakness and patellar maltracking.  In March 2011, the Veteran was described as being unable to ride her trike which was the main form of her transportation.  It was noted that she had very limited ROM with increasing pain.  Examination was significant for ROM from -10 to 80 degrees, tenderness to palpation in the area of the proximal fibular and lateral joint line, and questionable tinels.  A May 2011 orthopedic surgery consultation noted ROM from -20 to 70 degrees with effusion.  A bone scan was interpreted as showing a possible infection.  On August 29, 2011, the Veteran underwent a septic right total knee replacement.  The operative report reflected a history of right knee infection with "some pain."  It was noted that, following her prior total knee replacement, she had experienced significant pain and subsequently developed severe flexion and extension contractures with continued pain.

For the period from August 29, 2011 through March 31, 2013, the Veteran has been assigned a 100 percent convalescence rating.

The Veteran was afforded a second VA examination on April 1, 2014.  At that time, she reported that since her second knee surgery, her knee remained stiff and at times locked up or felt unstable; she was unable to walk more than 30 yards.  She indicated that she had 2 flare ups per month, lasting all day.  During these flare-ups, she had to use crutches to avoid bearing weight on her right knee.

Upon examination, range of motion testing demonstrated flexion to 25 degrees and extension to 10 degrees.  While the Veteran was able to perform repetitive use testing with 3 repetitions and there was no additional limitation following repetitive use testing, the examiner noted that the Veteran's knee disability severely limited her mobility; in fact, she was unable to do stability tests due to pain.  As for functional loss, the examiner noted that there was less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing and weight bearing.  See VA Examination dated April 1, 2014.



A.  Time period prior to February 13, 2008

For the time period prior to February 13, 2008, the Board finds that the Veteran's service-connected right knee degenerative joint disease s/p right lateral meniscus bucket repair was manifested by severe instability, limitation of extension to 17 degrees, swelling and decreased muscle strength.

Notably, the Veteran was in receipt of the maximum available rating under DC 5257 based upon severe instability.  Thus, a higher rating under this diagnostic code is not for consideration.

However, the Veteran had a history of meniscal surgery in February 2007.  The post-surgical evidence reflects a 10 degree extension lag prior to surgery and 17 degree limitation of extension in May 2007, which is after the expiration of the convalescence rating.  This finding was accompanied by clinic manifestations of 3+/5 lower extremity strength, an unsteady gait and antalgic gait with fairly rigid and minimal flexion during swing phase.  A November 2007 VA examination did not demonstrate any limitation of extension, but noted limitations of walking limited to 4 minutes and being unable to run or climb stairs.

As indicated above, the Veteran may be assigned separate ratings for limitation of motion and instability.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Here, the Veteran demonstrated a 17 degree limitation of extension outside of the convalescence period and demonstrated considerable functional impairment on use.  Resolving reasonable doubt in favor of the Veteran, the Board will find that the Veteran's residuals of right knee meniscal surgery included a 17 degree limitation of extension for the entire period prior to the right total knee arthroplasty on February 13, 2008.  As such, a separate 20 percent rating under DC 5261 is granted.  38 C.F.R. §§ 4.40 and 4.45.

However, the Board finds that additional compensation is not warranted.  The Board finds that, between the time period from available evidence between the end of the convalescence period from the right knee meniscal surgery and the first right total knee replacement, the Veteran's right knee did not demonstrate, or more nearly approximate, limitation of extension to 20 degrees or limitation of flexion to 60 degrees.  The May 2007 physical therapy record included range of motion findings from 17 to 100 degrees while the November 2007 VA examination showed 0 to 90 degrees.  The May 2007 physical therapy record described rigid and minimal flexion while walking.  However, there is no lay or medical evidence describing extension limited to 20 degrees or flexion limited to 60 degrees.  On repetitive testing, the November 2007 VA examiner found no additional functional impairment leading to motion loss.

As a result of the meniscal aspect of disability, the criteria of DC 5258 and DC 5259 are potentially applicable.  However, the Veterans Benefits Administration (VBA) has determined that separate ratings for instability under DC 5257 and a meniscal disability under DC 5258 or 5259 would constitute impermissible pyramiding as both criteria contemplate instability.  M21-1, Part III.iv.4.A.3.h.  Furthermore, as a compensable rating has been assigned for limitation of extension under DC 5261, a separate rating under DC 5258 or 5259 would also be impermissible.  M21-1, Part III.iv.4.A.3.g.  The Board defers to VA's reasonable interpretation of its own laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).

In so finding, the Board is aware that the Veteran's limitation of extension to 17 degrees falls 3 degrees short of the criteria for a 30 percent rating under DC 5261.  However, the Board observes that there has been no lay or medical description of right knee extension limited to 20 degrees while the other evidence measured right knee extension significantly better.  The VA examiner in November 2007 found no additional limitation of motion on repetitive testing.  Thus, the overall lay and medical evidence does not establish that the Veteran's limitation of extension has met, or more nearly approximated, limitation of extension to 20 degrees for any time during the appeal period.




B.  Time period since April 1, 2009

For the time period since April 1, 2009, the Board finds that the Veteran's status post right total knee replacement has more nearly approximated chronic residuals of severe painful motion.

Here, the Veteran underwent a right total knee replacement on February 13, 2008.  Her period of convalescence ended on April 1, 2008.  She was determined to suffer from an infection, and underwent a 2nd total right knee replacement on August 29, 2011.  Following her 1st knee replacement, the record demonstrates that the Veteran was unable to fully flex her right knee and experienced episodes of pain of up to 9/10 severity which were unrelieved with physical therapy.  She later developed boggy synovitis with VMO atrophy and weakness, patellar maltracking and limitation of motion from -10 to 80 degrees.  She was otherwise described as developing severe flexion and extension contractures with pain. 

Here, the criteria of DC 5055 allow for a 60 percent rating where there are chronic residuals consisting of severely painful motion - regardless of actual motion loss.  Given the totality of evidence, which reflects a failed 1st total right knee replacement due to infection and the extent of disability leading to severe flexion and extension contractures with pain and the fact that the April 2014 VA examination following the 2nd total knee replacement established severely limited mobility and pain, the Board finds that the Veteran's s/p right total knee replacement has more nearly approximated chronic residuals of severe painful motion since April 1, 2009 (exclusive of the assigned convalescence periods).  Thus, a 60 percent rating is granted effective April 1, 2009 (exclusive of the assigned convalescence periods).

The Board will now consider whether a rating in excess of 60 percent for the period after April 1, 2014 is warranted.  For the reasons set forth below, the Board finds against a higher rating in excess of 60 percent of the service-connected right knee disability.

As noted above, under 38 C.F.R. § 4.71a, DC 5055, a 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The 100 percent rating is assigned for one year following implantation of prosthesis, which has been assigned in this case.  As such, the Veteran has been assigned the maximum schedular rating.

The Board has considered other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  The 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5263 (2015).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, DC 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.

A schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5162.  In other words, put simply, the Veteran cannot receive a higher rating for her replaced knee than for a leg amputated.  Also, given that the Veteran is currently at 60 percent disabling for his right knee disability, she would not be able to receive a separate compensable rating under another applicable DC.  Thus, even if we were to assign a separate rating under a different DC, the Veteran cannot be paid compensation above the 60 percent level because of the amputation rule described above.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected right knee disability is not warranted.

Since the Veteran is currently evaluated with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.

Extra Schedular Consideration

The Board also considered whether the Veteran's right knee disability warranted referral for extra-schedular consideration, to encompass both stages of the appeal.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the evidence does not show that the Veteran's right knee disability presents an exceptional disability picture, insofar as her symptoms are expressly contemplated by the rating schedule.  Her symptoms of weakness, painful motion, limitation of motion and instability are adequately contemplated by the applicable diagnostic codes applied.  As for a rating greater than 60 percent, even if a separate rating were to be assigned, the outcome as to monetary compensation would not change as a higher rating is precluded by the amputation rule as discussed above.

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of her right knee disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for her disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.

Secondary Service Connection for Seizure Disorder

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.310(d), for a veteran who has a service-connected TBI, unprovoked seizures following a moderate or severe TBI shall be held to be the proximate result of the service-connected TBI in the absence of clear evidence of the contrary.  

The determination of the severity level (mild, moderate, or severe) is based on the TBI symptoms at the time of the injury or shortly thereafter.  The TBI does not have to meet all the criteria listed under a certain severity level in order to classify the TBI at that severity level.  If a TBI meets the criteria in more than one category of severity, then the TBI should be ranked at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  38 C.F.R. § 3.310(d). 

A TBI is mild in severity if there is normal structural imaging, loss of consciousness for up to 30 minutes, alteration of consciousness or mental statement for a moment to up to 24 hours, post-traumatic amnesia for up to a day, and a Glasgow Coma Scale ranging from 13 to 15.  A TBI is moderate in severity if there is normal or abnormal structural imaging, loss of consciousness from 30 minutes to less than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia from one to 7 days, or Glasgow Coma Scale from 9-12.  A TBI is severe if there is normal or abnormal structural imaging, loss of consciousness for more than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia for more than 7 days or a Glasgo Coma Scale of 3-8.  38 C.F.R. § 3.310(d).  

In this case, the Board finds that the Veteran's in-service TBI is, at the very least, moderate.  At the time of the accident, the Veteran did not lose consciousness and all neurological findings were normal.  See Service Treatment Record dated January 31, 2012 and April 17, 1972.  Following the accident, the Veteran consistently reported frequent headaches, vertigo, and dizziness.  See Service Treatment Records dated April 12, 1972, April 17, 1972, April 19, 1972; VA Treatment Record dated March 1, 1973.  She also reported losing her memory and felling "dazed" for 2 weeks following the accident.  See VA Treatment Record dated March 1, 1973.  

As the Veteran's statements regarding her condition after the TBI have been consistent, the Board finds that such statements are credible and accept them as true.  Given the Veteran's condition following the accident, specifically losing her memory and feeling dazed for two weeks, the Board finds that the TBI sustained in service is at least moderate.  As such, the presumption applies.  For the reasons that follow, the Board finds that the Veteran's seizure disorder is the proximate result of her service-connected TBI, as there is no clear evidence of the contrary.

Treatment records indicate that the exact date of onset for the Veteran's seizures is unknown; however, she has stated that most of her seizure symptoms started many years ago, but became worse when she had West Nile virus.  See VA Treatment Records dated April 16, 2007 and April 14, 2009.  Throughout the Veteran's treatment records, even after diagnostic testing, treating physicians have been unable to determine the etiology of her seizures.  See VA Treatment Records dated June 8, 2007, June 19, 2007, and August 28, 2007.  

The Veteran was afforded a VA Examination in 2009 in relation to her seizure disorder claim.  At that time, the Veteran reported that she had seizures about 3 times a week.  She indicated that her seizures started about five years prior.  The examiner noted that the Veteran was a "difficult historian" in regards to the onset date of her seizures.  The examiner opined that the Veteran's seizures were less likely as not related to her service-connected TBI because post-traumatic seizures related to a TBI generally begin within one to two years.  See VA Examination dated March 19, 2009.

The Veteran was afforded another VA examination in 2012.  At that time, the Veteran reported having about 2 seizures a month, each lasting about 15 minutes.  She also stated that she could not remember when the seizures began, but believes that they started in 1998.  While the 2012 examiner commented about the functional impact of the Veteran's seizures, the examiner did not provide any opinion as to the etiology of the seizures.  See VA Examination dated September 2012.

The onset date of the Veteran's seizures cannot be determined based on the evidence of record.  The Board notes that the Veteran is competent to state when her seizure started; however, as her statements as to the onset date of the seizures varies periodically, her statements are simply not credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

In that regard, the Board assigns the opinion of the March 2009 VA examiner little probative value.  The examiner's negative nexus opinion was primarily based on the onset date of the Veteran's seizures.  However, as the March 2009 examiner noted, the Veteran is a "difficult historian."  As the onset of the seizure disorder cannot be determined, the negative opinion based on onset date is of little probative value.

The Board also finds the September 2012 examination report of little probative value.  The examiner conducted an extensive examination of the Veteran, along with diagnostic testing.  However, the September 2012 examiner provided no opinion as to the etiology of the Veteran's seizure disorder.

Given the above, the Board finds that the record is absent any clear evidence to overcome the presumption under 38 C.F.R. § 3.310(d).  As such, the Board finds that service connection for the Veteran's seizure disorder is warranted on a secondary basis.  


ORDER

For the time period prior to February 13, 2008, a rating greater than 30 percent for instability under DC 5257 for right knee degenerative joint disease s/p right lateral meniscus bucket repair is denied, but a separate 20 percent rating for limitation of extension under DC 5261 is granted.

For the time period since April 1, 2009, a 60 percent rating for s/p right total knee replacement, but no higher, is granted.

Service connection for seizure disorder, to include as secondary to service connected residuals of concussion with residual intermittent vertigo is granted.


REMAND

The Board regrets having to remand the Veteran's appeal.  However, additional evidentiary development is required before the Board is able to decide the issue on its merits.  

It is undisputed that the Veteran is currently diagnosed with an acquired psychiatric disability, to include PTSD, OCD, and depression.  See VA Treatment Records dated August 12, 2011, September 28, 2011, and May 22, 2012.  Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If a PTSD claim is based on in-service assault, as in this case, evidence from sources other than the veteran's service medical records may corroborate the veteran's account of the stressor incident.  VA will not deny a PTSD claimed based on in-service personal assault without first advising the veteran that evidence from alternative sources other than service medical records may constitute credible supporting evidence.  See 38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  In this case, the RO did not provide adequate notice to the Veteran as outlined above.  On remand, the AOJ should provide such notice to the Veteran.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with her PTSD claim.  Upon remand, the RO shall schedule the Veteran for a VA psychiatric examination in relation to her claim.  The record suggests that the Veteran may not feel comfortable seeing another psychiatrist.  See Veteran's Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma dated August 13, 2008.  If the Veteran prefers not to have a VA examination, the RO should obtain an opinion from a VA examiner in conjunction with the Veteran's claim.  In either case, the Veteran's entire claims file shall be provided to the examiner for review.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), and the criteria necessary to substantiate a service-connection claim for PTSD based on a personal assault.  A copy of the letter should also be sent to the Veteran's representative.

2.  Upon the receipt of any additional records, arrange for the Veteran to undergo VA psychiatric examination in order to determine the diagnoses of all psychiatric disorders that are present.  The examiner should review the contents of the claims file, obtain relevant history from the veteran, and accomplish all necessary special studies or tests, including psychological testing and evaluation. 

Following the examination, the examiner should express opinion on the following questions: (1) what are the current psychiatric diagnoses; and (2) whether it is at least as likely as not (probability of 50 percent or greater) that any currently manifested acquired psychiatric disorder first manifested in service or was the result of the event(s) during active service? 

If PTSD is present, the examiner should specify each stressor deemed of sufficient gravity to produce PTSD.  The healthcare professional should also review the evidence in the claims file and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


